Black, P.J.
This is a review of a claim of appeal by Gary Singerman from a finding of “responsible” by a trial judge affirming a similar finding by a Clerk-Magistrate on a civil motor vehicle infraction issued by an officer of the Braintree Police Department alleging that the appellant was operating his motor vehicle upon a public way in that town at fifty miles an hour in a thirty mile an hour zone. As a result of the finding, the appellant was assessed $50.00. The sole issue presented by this appeal is the alleged predisposition of the trial judge to find the appellant “responsible” on the charge.
Based upon our review of the appellate record, we conclude that no issue of law has been properly presented for our consideration. Therefore, inasmuch as our jurisdiction is expressly limited to a review of an “issue of law,” the appeal must be dismissed.